DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
The preliminary amendment filed on 8/9/2021 is acknowledged.  Claims 1-90 are cancelled. New claims 91-105 are added.  Claims 91-105 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 11/9/2021 has been considered.  A signed copy is enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 91 and 96-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,110,159. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to methods for inducing an immune response by administering a polypeptide RV0125 related antigen to a subject followed by administration of a non-human simian adenovirus encoding a Rv0125 related antigen or by administering a non-human simian adenovirus encoding a Rv0125 related antigen followed by administering a polypeptide RV0125 related antigen to a subject.
The patented claims are drawn to a method of inducing an immune response by administering a chimpanzee adenovirus encoding a Rv1196 related antigen comprising SEQ ID NO: 1, followed by administration of a polypeptide Rv1196 related antigen to the subject, wherein the polypeptide Rv1196 related antigen is provided in a composition which also comprises an adjuvant.  The Rv1196 related antigen comprises SEQ ID NO:6, which matches the instantly claimed SEQ ID NO:6.  According to both the instant specification and the specification of the patent, SEQ ID NO:6 is the sequence of the M72 polypeptide.  M72 is stated to be a fusion protein derived from Rv1196 and Rv0125.  Therefore, M72 (and SEQ ID NO:6) is considered to be an Rv0125 related antigen Each of the limitations recited in the instant claims is explicitly recited in the patented claims.  Therefore, the patented claims anticipate the instant claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 91-105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to methods of inducing an immune response in a subject comprising administration of a polypeptide Rv0125 related antigen followed by administration of a non-human simian adenovirus encoding a Rv0125 related antigen or administration of a non-human simian adenovirus encoding a Rv0125 related antigen followed by administration of a polypeptide Rv0125 related antigen.  The specification defines an Rv0125 related antigen as SE ID NO:3 or an immunogenic derivative thereof.  The term “derivative” refers to an antigen that is modified relative to the reference sequence and which is sufficiently similar to the reference sequence to substantially retain the immunogenic properties of the reference sequence and remain capable of allowing an immune response to be raised against the reference sequence.  There is no limit to the number of changes that can be made to the protein, so long as it is capable of “substantially” retaining the immunogenic properties of SEQ ID NO:3 and capable of inducing an immune response against SEQ ID NO:3.
The specification does not disclose any variants or fragments of SEQ ID NO:3.  A fusion protein called M72 that contains SEQ ID NO:6 (but not SEQ ID NO:3) was tested but no testing was done with SEQ ID NO:3 alone.  The claims encompasses a vast genus of proteins with an unlimited number of changes allowed but that must have the same immunogenic properties as SEQ ID NO:3.  
These peptides have no correlation between their structure and function.  The claims require a specific function, but the specification provides no guidance regarding which variants or fragments are capable of the required function.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

With the exception of SEQ ID NO:3, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

Protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310; IDS filed 11/9/2021) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990; IDS filed 11/9/2021) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988; IDS filed 11/9/2021) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given SEQ ID NO will function in a given manner.  
The claimed Rv0125 related antigen must induce an immune response against SEQ ID NO:3.  As taught in basic immunology texts, an epitope or antigenic determinant interacts with its corresponding antibody based on the three-dimensional structure of both molecules and the fit between them (Cruse et al., Illustrated Dict. of Immunology, 2nd ed., CRC Press, 2003, page 46; IDS filed 11/9/2021).  These epitopes can be conformational (or discontinuous) epitopes which are formed from separate regions in the primary sequence that are brought together by proper protein folding.  Antibodies which bind to conformational epitopes will only bind to proteins folded into their proper native state (Cruse et al., page 166).  There are also linear epitopes, which are regions of six amino acids in the primary sequence of a protein.  These are generally not found on the surface of a folded protein and are only available to antibodies upon denaturation of a protein (Cruse et al., page 382).  Since a conformational epitope is only found in a properly folded protein and can contain discontinuous portions of the protein, there is no way that one could determine whether a given polypeptide would bind to the antibody unless this were empirically tested.  Any change (including deletions and substitutions), anywhere along the polypeptide is likely to alter the three-dimensional structure and folding of the protein, thus altering the antibody-antigen interaction.  This is further supported by other authors such as McGuinness et al. (Mol. Microbiol., 7:505-514, 1993; IDS filed 11/9/2021), Moudallal et al. (EMBO Journal, 1:1005-1010, 1982; IDS filed 11/9/2021), and Abaza et al. (J. Prot. Chem., 11:433-444, 1992; IDS filed 11/9/2021) who have shown that amino acid deletions, even outside an epitope will alter protein conformation and change antibody-antigen binding.  Neither applicant nor the art have shown which portions of Rv1196 can be altered while still maintaining the necessary epitopes to induce the required immune response.
Therefore, only SEQ ID NO:3, but not the full breadth of the claims, meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 91 and 96-105 are rejected under 35 U.S.C. 103 as being unpatentable over Godart et al (WO2012/080370; IDS filed 11/9/2021) in view of Dalmia et al (Expert Rev Vaccines, 11:1221-1233, 2012; IDS filed 11/9/2021) and Lahm et al (WO2006/133911; IDS filed 11/9/2021).
The instant claims are drawn to methods for inducing an immune response by administering a polypeptide RV0125 related antigen to a subject followed by administration of a non-human simian adenovirus encoding a Rv0125 related antigen or by administering a non-human simian adenovirus encoding a Rv0125 related antigen followed by administering a polypeptide RV0125 related antigen to a subject.  According to both the instant specification, SEQ ID NO:6 is the sequence of the M72 polypeptide.  M72 is stated to be a fusion protein derived from Rv1196 and Rv0125.  Therefore, M72 (and SEQ ID NO:6) is considered to be a Rv0125 related antigen.  Further, it is noted that the instant specification states that this M72 fusion protein is described in Godart et al.
Godart et al disclose polypeptide vaccine compositions for M. tuberculosis.  They state that M72 is of potential benefit in this capacity (see page 7, lines 1-5).  M72 is disclosed with the sequence of SEQ ID NO:5, which matches the instantly claimed SEQ ID NO:6 at 100% and state that QS21 or 3D-MPL should be used as an adjuvant (see sequence listing and page 15, lines 1-15).  3D-MPL is a TLR agonist.  
Godart differs from the instant invention in that they disclose standard immunization with Rv1196 and do not include the administration of a non-human simian adenovirus that encodes Rv1196.
Dalmia et al discuss the difficulties and desirability of vaccination against Mycobaterium tuberculosis (see abstract).  Dalmia et al state that protection against infection by intracellular pathogens such as M. tuberculosis probably requires generation of potent cell-mediated immunity, but that administration of the same vaccine (homologous boosting) has not been effective for increasing cellular immune responses.  However, heterologous prime-boost immunization is highly effective for enhancing both humoral and cellular immunity.  This strategy involves priming against the target antigen and then boosting with a distinct immunogen, often a recombinant viral vector expressing the same vaccine antigen.  Dalmia suggests that adenoviral vectors are considered to be the most potent boosters of T cell immune responses (see page 3).
Lahm et al disclose non-human simian adenovirus vectors for use in vaccination against Hepatitis C virus (see abstract).  Lahm et al state that ChAd3 and ChAd63 vectors have an increased capacity of insertion of nucleic acid compared to Ad5, with a larger genomic size and a larger E3 region that can be deleted (see page 16, lines 24-26). 
It would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the heterologous prime boost strategy of Dalmia et al when vaccinating with the vaccine disclosed by Godart because this will increase cellular immune response.  It would have been obvious to choose ChAd3 or ChAd63 as the adenoviral vector because these have an increased capacity of insertion of nucleic acid.
One would have had a reasonable expectation of success because Godart states that Rv1196 has potential benefit as a vaccine and because Dalmia specifically suggests the use of adenoviral vectors when vaccination with M. tuberculosis antigens.

Claims 91-99 and 104-105 are rejected under 35 U.S.C. 103 as being unpatentable over Skeiky et al (US Patent 7,083,796, 2006) in view of Dalmia et al (Expert Rev Vaccines, 11:1221-1233, 2012; IDS filed 11/9/2021) and Lahm et al (WO2006/133911; IDS filed 11/9/2021).
The instant claims are drawn to methods for inducing an immune response by administering a polypeptide RV0125 related antigen to a subject followed by administration of a non-human simian adenovirus encoding a Rv0125 related antigen or by administering a non-human simian adenovirus encoding a Rv0125 related antigen followed by administering a polypeptide RV0125 related antigen to a subject.  
Skeiky et al disclose polypeptide vaccine compositions for M. tuberculosis.  They state that MTB32A (with the sequence of SEQ ID NO:4, which matches instantly claimed SEQ ID NO:3 at 100% and is another name for Rv0125) is an antigen to be used in the compositions of the invention (see column 5, lines 25-35).  Skeiky et al state that QS21 or 3D-MPL should be used as an adjuvant (see column 4, lines 59-65).  3D-MPL is a TLR agonist and QS-21 is a saponin adjuvant.  Skeiky also discloses that the vaccine can be delivered as a polynucleotide vaccine in an adenovirus expression vector (see column 3, lines 30-50 and column 24, lines 16-65).
Skeiky et al differs from the instant invention in that they disclose immunization with either the polypeptide or as a polynucleotide vaccine, rather than one followed by the other.  Further, they do not disclose that the adenovirus should be non-human and simian.
Dalmia et al discuss the difficulties and desirability of vaccination against Mycobaterium tuberculosis (see abstract).  Dalmia et al state that protection against infection by intracellular pathogens such as M. tuberculosis probably requires generation of potent cell-mediated immunity, but that administration of the same vaccine (homologous boosting) has not been effective for increasing cellular immune responses.  However, heterologous prime-boost immunization is highly effective for enhancing both humoral and cellular immunity.  This strategy involves priming against the target antigen and then boosting with a distinct immunogen, often a recombinant viral vector expressing the same vaccine antigen.  Dalmia suggests that adenoviral vectors are considered to be the most potent boosters of T cell immune responses (see page 3).
Lahm et al disclose non-human simian adenovirus vectors for use in vaccination against Hepatitis C virus (see abstract).  Lahm et al state that ChAd3 and ChAd63 vectors have an increased capacity of insertion of nucleic acid compared to Ad5, with a larger genomic size and a larger E3 region that can be deleted (see page 16, lines 24-26). 
It would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the heterologous prime boost strategy of Dalmia et al when vaccinating with the vaccine disclosed by Skeiky et al because this will increase cellular immune response.  It would have been obvious to choose ChAd3 or ChAd63 as the adenoviral vector because these have an increased capacity of insertion of nucleic acid.
One would have had a reasonable expectation of success because Skeiky states that MTB32A has potential benefit as a vaccine and because Dalmia specifically suggests the use of adenoviral vectors when vaccination with M. tuberculosis antigens.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645